Taft/

One |ndiana Square, Suite 3500/ lndianapo|is, |N 46204-4609
Te|: 317.713.3500/ Fax: 317.713.3699
Www.taft|aw.com

]oNATHAN G. PoLAK
317.713.3532
]Polak@taftlaw.com

February 18, 2019
VIA ELECTRONIC FILING

The Honorable Robert D. Mariani

U.S. District Court, Middle District of Pennsylvania
PO Box 1148

235 N. Washington Avenue

Scranton, PA 18501-1148

Re: Holy sz`rz`t Assocz`ationfor the Um'fication of Worla' Christiam`ty v. World Peace
and Unz`fl`cation Sancl‘uary, Inc., Case No. 3118-cv-015()8-RDM

Dear Honorable Judge Mariani,

Please accept this letter as Defendant’s second submission regarding the pending discovery
dispute involving Hak J a Han Moon (“Mrs. Moon) in the above-captioned litigation. Although this
discovery dispute has previously been before this Court on January l7, 2019, Plaintiff has
continued to withhold deposition dates for Mrs. Moon despite this Court’s Order requiring her
deposition go forward.

The parties in this action previously submitted letter submissions to this Court on
December 18, 2019 regarding the issue of whether Defendant was entitled to depose Mrs. Moon
pursuant to Fed. R. Civ. P. 30. The parties engaged in a telephonic conference before this Court
on January 17, 2019, where this Court granted Defendant’s request to compel the deposition of
Mrs. l\/Ioon and ordered Plaintiff to produce Mrs. Moon for an oral deposition in New York, NY.

Since this hearing, Defendant has repeatedly requested that Plaintiff provide dates in which
to schedule the deposition of Mrs. Moon. Defendant’s first request following the hearing occurred
on January 22, when Defendant’s counsel emailed a list of witnesses to be deposed, including Mrs.
l\/Ioon, and requested dates regarding the scheduling of such depositions The parties held a phone
conference on January 30, and in response, Defendant’s counsel again emailed Plaintiff a list of
proposed deposition dates for all witnesses including Mrs. Moon. Plaintiff’s counsel responded
the same day, stating that they would respond the following week. Defendant’s counsel emailed
Plaintiff again on February 2 and February 6 regarding the scheduling of Mrs. Moon’s deposition,
still with no responsive dates from Plaintiff. Finally, on February 7, Plaintiff s counsel sent
Defendant a letter stating that Mrs. Moon’s deposition should be last of those being deposed, in
order to minimize the burden on her, but again with no offer of any specific dates to schedule the
deposition before April 30th (the discovery deadline). This suggestion that Mrs. Moon’s deposition

Taft Stettinius & Ho||ister LLP Chicago / Cincinnati / C|eve|and / Co|umbus / Dayton / lndianapo|is / Northern Kentucky / Phoenix

February 18, 2019
Honorable Judge Mariani
Page 2

should be postponed until all other discovery is completed was raised by Plaintiff’ s counsel during
the January 17 telephonic hearing and was rejected by the Court. In response, Defendant’s counsel
contacted Plaintiff stating serious objections to the fact that although repeatedly requested, no
deposition dates for Mrs. Moon had been tendered, in spite of the unlimited Court Order ordering
that her deposition go forward.

While Defendant is aware of this Court’s instruction that the parties resolve such disputes
amongst themselves, Defendant has no choice but to seek the Court’s relief. The absence of any
cooperation from Plaintiff whatsoever compels this letter. Mrs. Moon regularly uses her lawyers
to fight discovery disputes in this manner in an attempt to delay or avoid her deposition altogether.
In the case The Family Federation For World Peace and Unz'ficatl'on International, et al., v. Hyun
Jl'n Moon, Case No. 2011 CA 003721 B, currently before the Superior Court of the District of
Columbia (the “D.C. Litigation”), Mrs. Moon employed similar tactics to attempt to delay or avoid
altogether her court ordered deposition by filing a Second Motion for Protective Order instead.
(See Ex_.l). Many of the myriad of arguments raised by Mrs. Moon in the D.C. Litigation have
also been raised in the present discovery dispute. For example, in the D.C. Litigation Mrs. Moon
argued her lack of unique personal knowledge of the subjects permissible under the already
existing protective order. This same argument was raised by Plaintiff’ s counsel in the January 17
hearing and rejected by this Court. Mrs. Moon also argued that she was not the managing agent of
the Plaintiff as well as the “apex doctrine”, both of which were rej ected. Amazingly, despite that
clear ruling from the Court, those arguments re-emerged in this proceeding with absolutely no
disclosure of that adverse precedent by Plaintiff causing this Court to rule against Mrs. Moon a
second time.

In that action, Mrs. Moon repeatedly failed to appear for her deposition ~ each time with a
new reason for delay. As a result of her failure to appear and the “contentious and acrimonious”
nature of the dispute, the D.C. Litigation resulted in a sanction against Mrs. Moon to pay the
moving party’s reasonable attorneys’ fees and costs arising from her dilatory tactics. Mrs. l\/loon
was then deposed on July 13th and 14th, 2018, almost a year and a half after the first time
Defendants noticed her deposition on March 15, 2017.

lt is clear to the undersigned that we are now once again seeing these same tactics emerge
in this litigation. Defendant requests this Court’s assistance in preventing this delay, expense and
sanctionable conduct. In that regard, Defendant requests that this Court enter an order that directs
Plaintiff to present Mrs. Moon under the following circumstances: (1) In New York City; (2) for
up to two consecutive days of testimony; (3) during the weeks of March 11 or 18 or April 15.
Defendant further requests that this Court order Plaintiff to provide confirming dates within five
(5) days of this Court’s order.

February 18, 2019
Honorable Judge Mariani
Page 3

Very truly yours,

  

Encl.
Cc: to all counsel via cle tronic elivery (w/encl)

